GAYNOR, J.
The town board of health of the town of Mamaroneck required the plaintiff to drain his lot, and to do so he laid a sewer along the abutting street with the permission of the street authorities. It ran by the house and lot of the defendants, which are on the same street, and to a public sewer which it connected with.
The defendants have laid a drain from their house and connected it with the plaintiff’s said sewer. I think they have no right to do this. The street is subject to all urban uses, whether the fee be in the abutting owners or not, and the locality is a thickly settled village, though unincorporated as a village. The plaintiff laid his sewer in the street lawfully, i. e., by requirement and permission of the public authorities, for reasons of the public health and cleanliness. It is his, and the defendants may not appropriate it.
Judgment for the plaintiff.